As filed with the Securities and Exchange Commission on February 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22503 Rochdale Alternative Total Return Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:September 30 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Rochdale Alternative Total Return Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2011 (Unaudited) Percentage of Long-Term Investments1, 2, 3, 4: Date Acquired Members' Capital Principal Amount Cost Fair Value Life Settlement Contracts American General Life #U100 Apr-11 4.6 % $ $ $ Americal General Life #UM00 Feb-11 AXA Equitable Life #1572 Feb-11 Beneficial Life #BL22 Jun-11 John Hancock Life #9359 Nov-11 John Hancock Life #9373 Jun-11 John Hancock Life #9379 Feb-11 John Hancock Life #9381 Nov-11 John Hancock Life #9390 May-11 John Hancock Life #9448 Aug-11 Lincoln Benefit Life #9330 Nov-11 Lincoln National Life #JJ70 May-11 Massachusetts Mutual Life #1560 May-11 Massachusetts Mutual Life #1563 Feb-11 New York Life and Annuity #4757 Nov-11 New York Life and Annuity #5673 Nov-11 Pacific Life #7850 Jul-11 Penn Mutual Life #8193 Mar-11 PHL Life #8499 Aug-11 PHL Life #8509 Aug-11 PHL Variable Life #6161 Nov-11 Reliastar/ ING #2047 Mar-11 Security Life of Denver #3394 Nov-11 Total Long-Term Investments 87.7 % $ $ $ Short-Term Investment Money Market Fund First American Government Obligations Fund, 0.00% 5 9.4 % $ $ $ Total Investments 97.1 % $ $ $ 1 Illiquid securities. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers using the fair value method. 3 All investments are non-income producing. 4 Restricted securities. 5 7-Day Yield. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual financial statements. Rochdale Alternative Total Return Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2011 (Unaudited), Continued Summary of Fair Value Exposure The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are the classes of investments at December 31, 2011 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Level 1 Level 2 Level 3 Total Long-Term Investment Life Settlement Contracts $
